of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-118078-09 uil the honorable richard g lugar united_states senate washington dc attention ----------------------- dear senator lugar i am responding to your letter dated date on behalf of your constituent --- ------------------------------ -----------------wrote about the differences between the casualty_loss tax treatment of losses resulting from the midwestern disaster and from other disasters generally individuals who suffer casualty losses can deduct the casualty losses only in the year of the loss the amount of loss that a taxpayer can deduct is subject_to the following limitations individuals must itemize their deductions and the deduction is only allowed to the extent it exceeds dollar_figure and of adjusted_gross_income i am enclosing publication casualties disasters and thefts which explains the rules on how to calculate these amounts the instructions for form_4684 casualties and thefts also enclosed provide additional information on date the congress provided more taxpayer favorable casualty_loss rules for the disaster that the president declared for the period beginning on date and ending on date in the states of arkansas iilinois indiana iowa kansas michigan minnesota missouri nebraska and wisconsin midwestern disaster see heartland disaster tax relief act of subtitle a of title vii of public law under these rules the dollar_figure and thresholds do not apply moreover this law allows taxpayers to claim the disaster losses on the tax_return for the year preceding the year of the loss i am also enclosing publication 4492-b information for affected taxpayers in the midwestern disaster areas which explains the special rules on claiming these casualty losses conex-118078-09 public law also provided favorable casualty_loss rules for other disasters that the president has determined warrant assistance under the robert t stafford disaster relief and emergency assistance act among other things these rules allow nonitemizers to deduct disaster losses the law states that midwestern disaster losses are not eligible for this nonitemizer rule publication explains these rules i hope this information is helpful i am enclosing copies of the federal_register notice that fema released which contains the text of the declaration that president george w bush issued on date ----------------------------------------------- ------- publication casualties disasters and thefts publication 4492-b information for affected taxpayers in the midwestern disaster areas and a copy of instructions for form_4684 casualties and thefts as requested i am also enclosing duplicate copies of this response and the enclosures if you have additional questions please contact -------------------------------------------------- at --------------------- sincerely john p moriarty chief branch i income_tax accounting enclosures in duplicate
